                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GREGORY STILLMAN,                             )
                                              )
                       Plaintiff,             )
                                              )      Case No.: 4:19-cv-00222
v.                                            )
                                              )
WAL MART STORES EAST I, LP,                   )
                                              )
                       Defendant.             )

DEFENDANT’S OBJECTIONS TO TOPICS IDENTIFIED IN PLAINTIFF’S AMENDED
 NOTICE OF DEPOSITION OF CORPORATE REPRESENTATIVE OF DEFENDANT
                    WAL-MART STORES EAST I, LP

       Defendant Wal-Mart Stores East I, LP (“Walmart”) submits the following Objections to

Plaintiff’s Topics Identified in Plaintiff’s Amended Notice of Deposition of Corporate

Representative of Defendant Wal-Mart Stores East I, LP. These Objections are based on the

reasonable investigation and facts in this matter.

                                TOPICS FOR EXAMINATION

       3.       All policies, procedures, and practices in effect on March 8, 2018 regarding the

operation and safety of entrances at the Raytown Supercenter, including the Overhead Door.

        Objection. Defendant objects to this topic as overly broad and not narrowly tailored
to the claims and defenses in this case, in that it requests information that is not relevant to
the subject matter of this lawsuit and is not calculated to lead to the discovery of admissible
evidence as the irrefutable video evidence in this matter conclusively shows that the
Overhead Door did not malfunction or lower unexpectedly.


       4.       Maintenance, servicing, repairs, or replacements to the Overhead Door from March

8, 2017 through May 8, 2018.

        Objection. Defendant objects to this topic as overly broad and not narrowly tailored
to the claims and defenses in this case, in that it requests information that is not relevant to
the subject matter of this lawsuit and is not calculated to lead to the discovery of admissible




            Case 4:19-cv-00222-DGK Document 54 Filed 12/18/19 Page 1 of 3
evidence as the irrefutable video evidence in this matter conclusively shows that the
Overhead Door did not malfunction or lower unexpectedly.


       7.       All incidents in which the Overhead Door malfunctioned or lowered unexpectedly

from March 8, 2017 through March 8, 2018.

        Objection. Defendant objects to this topic as overly broad and not narrowly tailored
to the claims and defenses in this case, in that it requests information that is not relevant to
the subject matter of this lawsuit and is not calculated to lead to the discovery of admissible
evidence as the irrefutable video evidence in this matter conclusively shows that the
Overhead Door did not malfunction or lower unexpectedly.


                                            Respectfully submitted,

                                            /s/ M. Jared Marsh
                                            Lindsay P. Windham            (MO #66153)
                                            M. Jared Marsh                (MO #51817)
                                            HALBROOK WOOD, PC
                                            3500 West 75th Street, Suite 300
                                            Prairie Village, Kansas 66208
                                            TEL: (913) 529-1188
                                            FAX: (913) 529-1199
                                            E-MAIL: lwindham@halbrookwoodlaw.com
                                            E-MAIL: jmarsh@halbrookwoodlaw.com
                                            ATTORNEYS FOR DEFENDANT




            Case 4:19-cv-00222-DGK Document 54 Filed 12/18/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 18th day of December 2019, the foregoing
was electronically filed with the Clerk of the Court via the Court’s electronic filing system, which
sends notifications to:

James A. Montee
Amanda J. Blackwood
Jeffrey Blackwood
MONTEE LAW FIRM, P.C.
P.O. Box 127
St. Joseph, Missouri 65054
TEL: (816) 364-1650
FAX: (816) 364-1509
E-MAIL: monteelaw@outlook.com
E-MAIL: amontee@monteelawfirm.com
E-MAIL: jblackwood@monteelawfirm.com
ATTORNEYS FOR PLAINTIFF

                                              /s/ M. Jared Marsh
                                              ATTORNEY FOR DEFENDANT




         Case 4:19-cv-00222-DGK Document 54 Filed 12/18/19 Page 3 of 3
